Exhibit 10.37

[ON THE LETTERHEAD OF CIT CAPITAL FINANCE (UK) LIMITED]

LETTER OF APPROVAL & CONSENT

 

To:  Equinix Group Limited (formerly IXEurope Plc)

 41-44 Great Queen Street

 London

 WC2B 5AD

 

FAO:  James Marchbank

6 May 2008

Dear sirs

£82,000,000 facilities agreement dated 29 June 2007 between, amongst others
(1) IXEurope Plc (the “Company”) (as an original borrower), (2) CIT Bank Limited
and (3) CIT Capital Finance (UK) Limited (the “Administrative Agent”) (as
administrative agent and security trustee) (as amended by an amendment letter
dated 31 August 2007 and an amendment letter dated 26 October 2007) (the
“Facilities Agreement”)

We refer to the Facilities Agreement. Terms defined in the Facilities Agreement
shall have the same meaning where used in this letter, unless the context
requires otherwise.

 

1. The Company has requested that:

 

  (a) the Administrative Agent agrees to the appointment of James Marchbank as
the “Finance Director, Europe” of the Group as of 1 January 2008 in replacement
of Karen Bach;

 

  (b) the Administrative Agent confirms in writing that for the purposes of the
Facilities Agreement it gave its prior consent to the making of intercompany
loans (the “Intercompany Loans”) by Equinix Europe Limited, the Company’s direct
holding company, to the Company in an aggregate principal amount of
£23,760,706.18 pending the capitalisation of the same; and

 

  (c) the Administrative Agent confirms the treatment of certain items, as set
out below, for the purposes of the definition of “EBITDA” and the definition of
“Cashflow Available For Debt Service” or “CAFDS” in clause 1.1 (Definitions) of
the Facilities Agreement:

 

  (i) adjustments in respect of the Company’s share options scheme and stock
compensation scheme; and



--------------------------------------------------------------------------------

  (ii) the following costs (each such cost being an “Incurred Cost”):

 

Figures in

GBP 000’s

   Month (2007)    YTD    Jun    Jul    Aug    Sep    Oct    Nov    Dec   

IX Shares Option Scheme

   364          772             1,136

NI on IX shares option scheme

   719          1,002             1,721

Monthly SBC (Ongoing Stock Based Comp charges on Equinix RSU’s and Options)

            159    201    249    -162    447

Indigo costs (Transaction Costs)

      228    343    4,041    114    -111    45    4,660                         
              

Total

   1,083    228    343    5,974    314    139    -117    7,964                  
                     

 

2. The Company has informed the Administrative Agent that, in repayment of the
Intercompany Loans, the Company has issued to Equinix Europe Limited shares in
the Company with an aggregate value equal to the aggregate amount of the
Intercompany Loans (the “Share Issue”).

 

3. In addition, the Company and the Arranger have informed the Administrative
Agent that pursuant to the Syndication Letter the Margin has been altered. As
such, the Administrative Agent and the Company have requested that the
definition of “Margin” be amended to reflect such alteration.

 

4. It is hereby agreed that:

 

  (a) with immediate effect the Facilities Agreement shall be amended by
deleting the definition of “Margin” in clause 1.1 (Definitions) of the
Facilities Agreement and replacing it with the following:

“Margin” means:

 

  (A) in relation to a Facility A Loan, 2.25 per cent. per annum;

 

  (B) in relation to a Facility B Loan, 2.25 per cent. per annum; and

 

  (C) in relation to a Facility C Loan, 2.125 per cent. per annum,

but if:

 

  (1) no Event of Default has occurred and is continuing; and

 

2



--------------------------------------------------------------------------------

  (2) in relation to Facility A and Facility C, at any Quarter Date after the
Closing Date and, in relation to Facility B, with effect from the Quarter Date
falling on or after 30 June 2008, the ratio of Total Debt at the end of the most
recently completed Relevant Period to Pro Forma Borrowing Group EBITDA for such
Relevant Period is within a range set out in the table below,

then the Margin for each Loan will thereafter be the percentage per annum set
out below opposite that range:

 

Total Debt to Pro Forma Borrowing Group EBITDA

   Facility A
Margin (% p.a.)    Facility B
Margin (% p.a.)    Facility C
Margin (% p.a.)

Greater than 3.75:1

   2.25    2.25    2.125

Less than or equal to 3.75:1 but greater than 3.50:1

   2.125    2.125    2.125

Less than or equal to 3.50:1 but greater than 3.00:1

   1.875    1.875    1.875

Less than or equal to 3.00:1 but greater than 2.50:1

   1.625    1.625    1.625

Less than or equal to 2.50:1 but greater than 2.00:1

   1.375    1.375    1.375

Less than or equal to 2.00:1 but greater than 1.50:1

   1.125    1.125    1.125

Less than or equal to 1.50:1

   0.875    0.875    0.875

and;

 

  (D) in relation to a Facility D Loan, the rate(s) agreed between the Obligors’
Agent, the Administrative Agent and each Lender in respect of Facility D from
time to time.

Any change in that Margin shall take effect from and on the fifth Business Day
after receipt by the Administrative Agent of the Quarterly Financial Statements
and Compliance Certificate for that Relevant Period.

If an Event of Default is outstanding, the Margin will be increased by 2.00 per
cent. per annum above the then applicable rate (the “Default Rate”) provided
that upon the remedy or waiver, as the case may be, of the said Event of
Default, the said Margin will be recalculated on the basis set out above, and
any change shall take effect as of the date the relevant Event of Default is
remedied or waived.”;

 

  (b) for the purposes of clause 9.1 (Calculation of interest) of the Facilities
Agreement, the Margin set out above shall be included in the calculation of the
rate of interest applicable to all Loans outstanding on and after 29 November
2007; and

 

  (c) with immediate effect the Facilities Agreement shall be amended by
deleting clause 20.4.1 (Budget) of the Facilities Agreement and replacing it
with the following:

“The Company shall supply to the Administrative Agent in sufficient copies for
all the Lenders, as soon as the same becomes available but in any event not more
than 30 days after the start of each of its financial years, an annual budget
for that financial year.”

 

3



--------------------------------------------------------------------------------

5. With effect from the date (the “Effective Date”) on which the Administrative
Agent receives the documents and other evidence listed in Part I (Conditions
Precedent) of the Schedule in form and substance satisfactory to it and subject
to the other terms of this letter, the Administrative Agent (acting on the
instructions of the Majority Lenders):

 

  (a) agrees to the appointment of James Marchbank as the “Finance Director,
Europe” of the Group in replacement of Karen Bach;

 

  (b) confirms that to the extent that payment for an Incurred Cost has been
funded by the proceeds of the Intercompany Loans:

 

  (i) that Incurred Cost shall be an exceptional item for the purposes of
paragraph (D) of the definition of “EBITDA” in clause 1.1 (Definitions) of the
Facilities Agreement;

 

  (ii) the proceeds of the Intercompany Loans shall not be an addition under
paragraph (B) of the additions listed in the definition of “Cashflow Available
For Debt Service” or “CAFDS” in clause 1.1 (Definitions) of the Facilities
Agreement; and

 

  (iii) that Incurred Cost shall not be a deduction under paragraph (C) of the
deductions listed in the definition of “Cashflow Available For Debt Service” or
“CAFDS” in clause 1.1 (Definitions) of the Facilities Agreement;

 

  (c) agrees that the Facilities Agreement shall be amended as follows:

 

  (i) by adding the following new definition alphabetically in clause 1.1
(Definitions) of the Facilities Agreement:

“Chief Financial Officer” means the person with the title, in respect of the
Group, of “Chief Financial Officer” or “Finance Director, Europe” or such other
title as may be agreed between the Administrative Agent and the Company.”;

 

  (ii) by deleting the final line of the definition of “Cashflow Available For
Debt Service” or “CAFDS” in clause 1.1 (Definitions) of the Facilities Agreement
and replacing it with the following:

“and so that no amount shall be taken account of either as an addition or a
deduction more than once and no amounts related to a B&S Finance Lease shall be
added or deducted.

Notwithstanding that adjustments by the Group in respect of the Company’s share
option scheme and stock compensation scheme are exceptional items for the
purposes of paragraph (D) of the definition of “EBITDA”, no further adjustment
shall be made in respect of the same under either paragraph (B) of the additions
listed in this definition or under paragraph (C) of the deductions listed in
this definition.”; and

 

4



--------------------------------------------------------------------------------

  (iii) by deleting the final paragraph of the definition of “EBITDA” in clause
1.1 (Definitions) of the Facilities Agreement and adding the following:

“in each case, to the extent added, deducted or taken into account, as the case
may be, for the purposes of determining profits of the Group from ordinary
activities before taxation, but so that no amount shall be taken account of
either as an addition or a deduction more than once in the calculation of
EBITDA.

For the purposes of paragraph (D) of this definition, adjustments made by the
Group in respect of the Company’s share option scheme and stock compensation
scheme shall be exceptional items.”.

 

6. The Administrative Agent hereby confirms that for the purposes of the
Facilities Agreement it gave its prior consent to the making of the Intercompany
Loans, subject to the Share Issue being effected.

 

7.

 

  (a) The Company shall provide to the Administrative Agent the documents and
other evidence listed in Part II (Conditions Subsequent) of the Schedule in form
and substance satisfactory to the Administrative Agent within 10 Business Days
of the date of this letter.

 

  (b) The Company acknowledges and agrees that failure to comply with its
obligations under paragraph 7(a) above shall constitute an Event of Default for
the purposes of the Facilities Agreement.

 

8. On the Effective Date, the Repeating Representations shall be deemed to be
made by each Obligor by reference to the facts and circumstances then existing.

 

9. The amendments contained herein are made in accordance with Clause 38
(Amendments and waivers) of the Facilities Agreement.

 

10. By countersigning this letter you confirm as the Company and as Obligors’
Agent that each Obligor confirms on the date of this letter and on the Effective
Date that, save as expressly provided for in this letter:

 

  (a) the Facilities Agreement; and

 

  (b) its obligations under Clause 18 (Guarantee and Indemnity) of the
Facilities Agreement,

shall remain and continue in full force and effect.

 

11. This letter may be signed in any number of counterparts, and this has the
same effect as if the signatures on each counterpart were on a single copy of
this letter.

 

12. This letter is hereby designated as a Finance Document.

 

13. This letter shall be governed by and construed in accordance with English
Law.

Kindly acknowledge your acknowledgement of and agreement to the above by
countersigning this letter.

 

5



--------------------------------------------------------------------------------

Yours faithfully /s/

For and on behalf of

CIT Capital Finance (UK) Limited

(as Administrative Agent for itself and the Finance Parties)

We hereby acknowledge, agree to and confirm the terms of this letter

 

/s/

Signed for and on behalf of

Equinix Group Limited

(as the Company and as Obligors’ Agent

on behalf of each Obligor)

Dated: 6 May 2008

 

6



--------------------------------------------------------------------------------

SCHEDULE

PART I – CONDITIONS PRECEDENT

 

1. A certified copy of the constitutional documents of the Company.

 

2. A certified copy of the resolutions of the board of directors (or other
appropriate corporate body) of the Company:

 

  (a) approving the terms of, and the transactions contemplated by, the
Intercompany Loans, the Share Issue and this letter (the documents evidencing
and/or effecting the Intercompany Loans and the Share Issue together with this
letter being referred to as the “Documents”) and resolving that it execute the
Documents to which it is a party;

 

  (b) authorising a specified person or persons to execute the Documents to
which it is a party on its behalf; and

 

  (c) authorising a specified person or persons, on its behalf, to sign and/or
despatch all documents and notices to be signed and/or despatched by it under or
in connection with the Documents to which it is a party.

 

3. A specimen of the signature of each person authorised by the resolutions
referred to in paragraph 2 above in relation to the Documents.

 

4. A certified copy of a resolution of the sole member of the Company resolving
to increase the authorised share capital of the Company as necessary to effect
the Share Issue and authorising the allotment of the shares comprised in the
Share Issue.

 

5. A certificate of the Company (signed by a director/authorised signatory)
certifying that each copy document relating to it specified in this Schedule is
correct, complete, up-to-date and in full force and effect as at a date no
earlier than the Effective Date.

 

6. A certified copy of a letter from Equinix Europe Limited applying for the
allotment of the shares issued pursuant to the Share Issue and waiving its
rights in respect of the repayment of the Intercompany Loans.

 

7. A certificate of the Company setting out the relevant details of the Share
Issue (including, but not limited to, the number, par value and class of such
shares).

 

8. A copy of any other consent, approval or other authorisation necessary in
connection with the entry into and performance by the Company of the
transactions contemplated by the Documents to which it is and/or will be a
party.

PART II – CONDITIONS SUBSEQUENT

 

1. A certified copy of the register of members of the Company which evidences
that the Share Issue has been effected.

 

7